DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed December 15, 2021.  Applicant’s December 15th amendment amended independent claim 29 and canceled claims 1-28, 33, and 34.  Currently Claims 29-32 and 35-41 are pending and allowed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 112(a) rejection of claims 29-32 and 35-41 in the previous office action is withdrawn in response to Applicant's arguments (see below) and amendments to the claims.
The declaration under 37 CFR 1.132 and amendments filed December 15, 2021 are sufficient to overcome the rejection of claims 29-32 and 35-41 based upon  insufficiency of disclosure under 35 U.S.C. 112(a).

Response to Arguments
Applicant’s arguments, see Pages 13-14, filed December 15, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 29-32 and 35-41 has been withdrawn. 


ALLOWANCE
The following is an Allowance in response to the Amendment submitted December 15, 2021.  Claim 26 is currently amended.  Claims 29-32 and 35-41 are currently pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination An interactive property and renter’s insurance quotation system comprising one or more hardware processors configured by machine- readable instructions to: train an electronic artificial intelligence model using training data from a scanning of a training location, to identify a subset of training objects at the training location comprising one or more training elements at the location that a trainer indicates contribute to [[an]] a property and/or renter’s itemized insurance training inventory list and a condition of the one or more identified training elements; receive data from a scanning of a user location through an application running on a computing device, or in a web browser on the computing device, the computing device associated with a user such that the data is received from  the user, the data comprising information related to one or more two dimensional images of the user location, text entered or selected by the user via the computing device, screen taps, drawings of bounding boxes in one or more two dimensional images, and/or audio information recorded by the user via the computing device, the two dimensional images, text, screen taps, drawings of bounding boxes, and/or audio information describing (1) furniture, (2) appliances, (3) stored items in cabinets, (4) delicate items, (5) valuable  items, and/or (6) surfaces including walls, ceilings, doors, windows and roofs at the user location; and (7) user preferences; identify, using the trained artificial intelligence model, based on the one or more two dimensional images, the text, screen taps, drawings of bounding boxes, and/or the audio information, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623